DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/10/2021, in response to the restriction requirement mailed 7/13/2021.
Claims 1, 24, 25, 28-35, and 38 are pending.  Claim 38 is newly added.
Claims 29-35 are withdrawn from further consideration set forth below.
Claims 1, 24, 25, 28, and 38 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1, 24, 25, 28, and 38) without traverse in the reply filed on 12/10/2021is acknowledged. 
Claims 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2020.
Applicant’s election of compound 22 of Table 3:

    PNG
    media_image1.png
    31
    389
    media_image1.png
    Greyscale

 as the representative species a peptide in the reply filed on 12/10/2021 is acknowledged.  Claims 1, 24, 25, 28, and 38 read on the elected species.

Examiner comment 
Applicant is required to include the appropriate status identifiers for the withdrawn claims in their reply to the instant office action.

Specification
The specification appears to be incomplete. Specifically, page 53 of the as-filed specification discloses half-life extension moiety conjugates in which C4-C10 and C12 are empty boxes within Table 6.
The specification is objected to because the specification recites sequences that are not associated with a sequence identifier (a SEQ ID NO).   Examiner notes that additional sequences in the specification may also need a SEQ ID NO: as this is not a comprehensive list of the entire specification. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422. Applicant must amend the specification in response to this office action and must confirm that all sequences in the specification are included in the sequence listing.  
Examiner requests that Applicants review the specification to confirm that all sequences, as required, comply with MPEP § 2421-2422.  See, e.g., pp. 6, 7, 35, and 36.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.β

Sequence Interpretation

The Office interprets claims comprising amino acid sequences in the following manner: “comprising a polypeptide sequence” requires only a 2mer (dipeptide, consecutive 2 amino acids) of the sequence, “comprising the polypeptide sequence” requires the full-length sequence with 100% identity to the polypeptide sequence with any N-/C-terminal additions or any 5’/3’ additions, “consisting a polypeptide sequence” requires the full-length sequence with 100% identity to the polypeptide sequence, “a polypeptide selected from the group consisting of” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of” requires the full length sequence that is nothing less and nothing more. 

Claim Objections
Claims 1, 24, 25, 28, and 38 are objected to because of the following informalities:  
Regarding claims 1 and 38, compound 12 should recite (isoGlu-biotin
Compound 28 should be amended to recite “(Isovaleric acid- DTHFPCIRF)2[[2]]”.  The number 2 should be in subscript.  Compounds 29 and 30 should recite “[Ida]” instead of “IDA” to distinguish the amino acid iminodiacetic acid from a trimer IDA- Ile-Asp-Ala.  
Claims 24 and 25 are objected to because the recite sequences are not associated with a sequence identifier (a SEQ ID NO).   Examiner notes that additional sequences in the specification may also need a SEQ ID NO: as this is not a comprehensive list of the entire specification. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422. Applicant must amend the specification in response to this office action and must confirm that all sequences in the specification are included in the sequence listing.  Examiner requests that Applicants review the specification to confirm that all sequences, as required, comply with MPEP § 2421-2422.  
Claim 28 appears to have an extra space in the claim “of claim 1,[[ ]] and a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 25, 28, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 24, 25, and 28 are drawn to a hepcidin analogue comprising a polypeptide sequence or structure selected from the group consisting of recited Markush group.  Claim 38 is drawn to a hepcidin analogue consisting of a polypeptide sequence or structure selected from the group consisting of recited Markush group.  
The metes and bounds of several polypeptides within the Markush groups of claims 1 and 38 are deemed to be indefinite.  For instance, compounds 5 and 6 recite “DTH-[DPA]-PCIKF”.  The claim term [DPA] could be interpreted as the amino acid β,β diphenylalanine (Dpa) OR a trimer DPA, Asp-Pro-Ala.  
Compounds 29 and 30 recite “(Isovaleric acid-DTHFPCIKF)2-IDA-“.  The claim term “IDA” could be interpreted as the amino acid iminodiacetic acid (Ida) OR a trimer IDA, Ile-Asp-Ala.  
The skilled artisan is not apprised of the metes and bounds of claims due to alternative claim interpretation of the denoted amino acid sequences.  Claim clarification is required.
Claims 24 and 25 depend from claim 1. Claim 1 recites a Markush group of 30 specific peptide sequences in which each recited amino acid sequence is fully defined.  Claims 24 and 25 recite amino acid sequences that are different from the fully defined amino acid sequences recited in Markush group of claim 1.  Accordingly, there is insufficient antecedent basis for recited the peptide sequences in claims 24 and 25.
Examiner expressly notes that this would be a different matter if claim 1 recited a peptide formula which then would have proper antecedent basis for claims 24 and 25.

Examiner cautions applicant from amending the claims in a manner which would introduce new claim matter and/or change the scope of the originally elected claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 24 and 25 depend from claim 1. Claim 1 recites a Markush group of 30 specific peptide sequences in which in which each recited amino acid sequence is fully defined.  Claims 24 and 25 recite amino acid sequences that are different from the fully defined amino acid sequences recited in the Markush group of claim 1.  
Accordingly, claims 24 and 25 are deemed to be broader in scope then claim 1 because the claims recite sequences not recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 25, 28, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smythe et al. (WO 2014/145561- cited in IDS filed 2/10/2021).
Smythe et al. teach hepcidin peptide analogues and uses thereof (abstract).  One specific sequence is SEQ ID NO:242: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (p. 105, compound # 219). Amino acid position 10 of SEQ ID NO:242 is lysine.  Smythe et al. teach the side chains of one or more amino acid residues (e.g. Lys residues) in a compound of the invention may be further conjugated (i.e. covalently attached) to a lipophilic substituent, e.g., acetyl group (p. 69). Lipophilic substituents include, but are not limited to, palmitoyl, caproyl, lauroyl, myristoyl and stearoyl (p. 70).  The side-chains of one or more amino acid residues in the compound of the invention may be conjugated to a polymeric moiety, for example, in order to increase solubility and/or half- life in vivo (e.g. in plasma) and/or bioavailability. Such modifications are also known to reduce clearance (e.g. renal clearance) of therapeutic proteins and peptides (pp. 70-71).  An amino acid side chain may also be modified with a PEG, e.g. PEG8 (pp. 71-72).  K(PEG8) indicates that a PEG8 moiety is conjugated to a side chain of this Lysine (p. 86).
Smythe et al. did not expressly reduce to practice a peptide sequence in which amino acid position 10 (lys) was modified as recited in instant compounds 10, 11, 18, 19, and 23 recited in claims 1 and 38, respectively:

    PNG
    media_image3.png
    66
    494
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    66
    404
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    30
    389
    media_image5.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art to have prepared a hepcidin of instant compounds 10, 11, 18, 19, and 23.  The skilled artisan would have known that the peptide of NO:242 from Smythe et al. contained lysine at amino as an position 10.  The reference Smythe et al. do expressly taught that a lysine side chain can be modified with a lipophilic substituent (e.g., acetyl group, palmitoyl, lauroyl, or myristoyl) or a polymeric moiety, e.g., K(PEG8).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. In this case, Smythe et al. taught a peptide of SEQ ID NO:242 which included K(IsoGlu-Palm) at amino acid position 10.  The reference further taught lysine side chain with a lipophilic substituent and/or a polymeric moiety.  Examiner expressly notes that SEQ ID NO:242 teaches the same peptide backbone as recited in instant compounds 10, 11, 18, 19, and 23.  The only difference is at the lysine side chain at amino acid position 10.  The motivation to modify SEQ ID NO:242 with specific amino acid side chain substitutions to arrive at instant compound 10 [K(IsoGlu-lauric acid)], compound 11 [K(IsoGlu-myristic acid)], compound 18 [K(Palm)], compound 19 [K(PEG8)], and compound 23 [K(Ac)], can be found in the common knowledge of the art and common sense of its skilled practitioners to prepare hepcidin analogues.
Examiner further notes a person of ordinary skill in the art would have had a reasonable expectation of success in substituting K(IsoGlu-Palm) of SEQ ID NO:242 with [K(IsoGlu-lauric acid)], [K(IsoGlu-myristic acid)], [K(Palm)], [K(PEG8)], or [K(Ac)] because the modifications were explicitly taught as being lysine side chain modifications by Smythe et al. in hepcidin analogues.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Accordingly, hepcidin analogues of instant compounds 10, 11, 18, 19, and 23 recited in claims 1 and 38 are rendered obvious.
Regarding claim 25, SEQ ID NO:242 of Smythe et al teach a hepcidin analogue comprising the backbone amino acid sequence Asp-Thr-His-Phe-Pro-Cys-Ile-Lys-Phe-Lys-Pro-Arg-Ser-Lys-Gly-Cys-Lys -- 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  Regarding claim 28, Smythe et al teach pharmaceutical compositions comprising a hepcidin analogue and a pharmaceutically acceptable carrier, excipient or vehicle (pp. 13, 78-80).
Accordingly, claims 1, 25, 28, and 38 are rendered obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 24, 25, 28, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,822,157 (hereinafter “the ‘157 patent”).  The ‘157 patent is the national phase entry of Smythe et al. (WO 2014/145561- taught above). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-9 of the ‘157 patent are drawn to a peptide or a pharmaceutical composition comprising formula I’ (R1’-X’-Y’-R2) or a pharmaceutically acceptable salt or solvate thereof, wherein R1' is hydrogen, a C1-C6 alkyl, a C6-C12 aryl, a C1-C20 alkanoyl or pGlu; R2' is --NH2 or --OH; X' is a peptide sequence of (SEQ ID NO: 13) X1-X2-X3-X4-X5-X6-X7-X8-X9-X10 (Ia') wherein X1 is Asp, Ala, Ida, pGlu, bhAsp, Leu, D-Asp or absent; X2 is Thr, Ala, or D-Thr; X3 is His, Lys, D-His or Lys; X4 is Phe, Ala, Dpa or D-Phe; X5 is Pro, Gly, Arg, Lys, Ala, D-Pro or bhPro; X6 is Ile, Cys, Arg, Lys, D-Ile or D-Cys; X7 is Cys, Ile, Leu, Val, Phe, D-Ile or D-Cys; X8 is Ile, Arg, Phe, Gln, Lys, Glu, Val, Leu or D-Ile; X9 is Phe or bhPhe; and X10 is Lys, Phe or absent; wherein if Y' is absent, X7 is Ile, Y1 is Gly, Cys, Ala, Phe, Pro, Glu, Lys, D-Pro, Val, Ser or absent; Y2 is Pro, Ala, Cys, Gly or absent; Y3 is Arg, Lys, Pro, Gly, His, Ala, Trp or absent; Y4 is Ser, Arg, Gly, Trp, Ala, His, Tyr or absent; Y5 is Lys, Met, Arg, Ala or absent; Y6 is Gly, Ser, Lys, Ile, Ala, Pro, Val or absent; Y7 is Trp, Lys, Gly, Ala, Ile, Val or absent; Y8 is Val, Thr, Gly, Cys, Met, Tyr, Ala, Glu, Lys, Asp, Arg or absent; Y9 is Cys, Tyr or absent; Y10 is Met, Lys, Arg, Tyr or absent; and Y11-Y15 are absent. Claim 1 of the ‘157 patent further recites that the peptide is optionally Pegylated and optionally conjugated to a lipophilic substituent or polymeric moiety.  Claims 2-4 of the ‘157 patent recite overlapping variable positions for the peptide.  Claims 6 and 7 of the ‘157 patent recite many of the same peptides as found in the instant claims, including but not limited to, SEQ ID NOs: 242.  Claims 5, 8, and 9 of the '157 patent are drawn to pharmaceutical compositions comprising the peptides.  
“[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Lipophilic substituents (e.g., acetyl group, acetyl group, palmitoyl, lauroyl, or myristoyl) and polymeric moieties (e.g., PEG 8) are described in col. 42, l. 51- col. 44, l. 51 and col. 53, ll. 29-35.  Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  
It would have been obvious to one of ordinary skill in the art to have prepared a hepcidin of instant compounds 10, 11, 18, 19, and 23.  The skilled artisan would have known that the peptide of NO:242 from Smythe et al. contained lysine at amino as an position 10.  The reference Smythe et al. do expressly taught that a lysine side chain can be modified with a lipophilic substituent (e.g., acetyl group, palmitoyl, lauroyl, or myristoyl) or a polymeric moiety, e.g., K(PEG8).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. In this case, the ‘157 patent taught a peptide of SEQ ID NO:242 which included K(IsoGlu-Palm) at amino acid position 10.  The reference further taught lysine side chain with a lipophilic substituent and/or a polymeric moiety.  Examiner expressly notes that SEQ ID NO:242 teaches the same peptide backbone as recited in instant compounds 10, 11, 18, 19, and 23.  The only difference is at the lysine side chain at amino acid position 10.  The motivation to modify SEQ ID NO:242 with specific amino acid side chain substitutions to arrive at instant compound 10 [K(IsoGlu-lauric acid)], compound 11 [K(IsoGlu-myristic acid)], compound 18 [K(Palm)], compound 19 [K(PEG8)], and compound 23 [K(Ac)], can be found in the common knowledge of the art and common sense of its skilled practitioners to prepare hepcidin analogues.  Regarding instant claim 24, SEQ ID NO:241 of the ‘157 patent teach a hepcidin analogue comprising the backbone amino acid sequence Asp-Thr-His-Phe-Pro-Cys-Ile-Lys-Phe-Glu-Pro-Arg-Ser-Lys-Gly-Cys-Lys.  Regarding instant claim 25, SEQ ID NO:242 of the ‘157 patent teach a hepcidin analogue comprising the backbone amino acid sequence Asp-Thr-His-Phe-Pro-Cys-Ile-Lys-Phe-Lys-Pro-Arg-Ser-Lys-Gly-Cys-Lys.
Claims 1, 24, 25, 28, and 38 are deemed to be obvious in view of claims 1-9 of the ‘157 patent.

Examiner comment 
The elected species 
    PNG
    media_image1.png
    31
    389
    media_image1.png
    Greyscale
appears to be free of the prior art. The closest prior art is Smythe et al. (WO 2014/145561-as taught above).
Smythe et al. do not implicitly or explicitly teach inclusion of Ahx-palm (aminohexanoic acid- palmitoyl).  Accordingly the elected species is deemed to be free the prior art.

Conclusion
No claims are allowed.
Claims 1, 24, 25, 28-35, and 38 are pending.  Claims 29-35 are withdrawn.
Claims 1, 24, 25, 28, and 38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654